 

Exhibit 10.04

 



ASSIGNMENT AND ASSUMPTION AGREEMENT

 

This Assignment and Assumption Agreement (this Agreement ) is made as of
September 3, 2013 by and between SmartMetric, Inc., a Nevada corporation (
Assignee ), and Applied Cryptography, Inc., a Nevada corporation ( Assignor ).

 

W I T N E S S E T H:

 

WHEREAS, the Assignor is the designer and creator of certain product designs,
specifically the trademarked BioCentric Cloud (the Biocentric Cloud or the
Product ); and

 

WHEREAS, the Biocentric Cloud is being offered to SmartMetric, Inc. as a fully
developed and engineered device that provides individuals with a personal
accessible, but completely secure, record of their private information (banking,
passwords, documents, codes, identification, etc.) for portable, self-contained,
guaranteed private, electronic records storage and delivery.

 

WHEREAS, Assignor desires to assign to Assignee all of Assignor s rights, title
and interest in and to the Product, and Assignee is willing to accept assignment
of such rights and obligations.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, Assignor and Assignee, intending to be legally bound, hereby agree
as follows:

 

1.     Defined Terms; Interpretation. Except as otherwise set forth herein,
capitalized terms used herein have the meanings assigned to them in the License
Agreement.

 

2.     Assignment and Assumption. Effective as of the date hereof, (a) Assignor
hereby conveys, assigns, and transfers to Assignee, its successors and permitted
assigns, all of Assignor s rights, title and interest in and to the fully
engineered product, the related business plan, and delegates to Assignee all of
its duties and obligations to be performed, or arising on or after the date
hereof under the Product, and (b) Assignee hereby accepts the above assignment
of all of Assignor s rights, title and interest to the Product and the rights
and delegation of duties and obligations and agrees to be bound by and to assume
such duties and obligations. Assignee s representatives shall be responsible for
preparing any documents that Assignee records to perfect its right, title and
interest in the Product in any jurisdiction. Not later than ninety (90) days
after the date of this Agreement, Assignee shall provide Assignor with any
documents requiring Assignor s signature suitable for recording.

 

3.     Consideration. In consideration for the assignment of the Biocentric
Cloud as set forth in Section 2, the Assignee shall issue the Assignor 200,000
shares of the Assignee s Series B Preferred Stock (the Shares ), the receipt and
sufficiency of which the parties acknowledge.

 

 

 

 

4.     Representations and W arranties of Assignor. Assignor represents and
warrants to Assignee as of the date hereof and as of the Closing Date that:

 

a.     Assignor has the legal right and requisite power and authority to make
and enter into this Agreement, and to perform its obligations hereunder and to
comply with the provisions hereof. The execution, delivery and performance of
this Agreement by Assignor has been duly authorized by all necessary Assignee
action on its part. The execution, delivery and performance of this Agreement by
Assignor does not and will not contravene the charter, bylaws or other
organizational documents of Assignor. This Agreement has been duly executed and
delivered by Assignor and constitute the valid and binding obligation of
Assignor enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium or
other similar laws affecting the rights of creditors generally and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

b.     The execution, delivery and performance of this Agreement by Assignor and
the compliance by Assignor with the provisions hereof, do not and will not (with
or without notice or lapse of time, or both) conflict with, or result in any
violation of, or default under, or give rise to any right of termination,
cancellation or acceleration of any obligation under any loan or credit
agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Assignor or any of its
properties or assets, other than any such conflicts, violations, defaults, or
other effects which, individually or in the aggregate, do not and will not
prevent, restrict or impede Assignor s performance of its obligations under and
compliance with the provisions of this Agreement and the other transaction
documents executed in connection herewith.

 

c.     No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or any
other person or entity (other than any of the foregoing which have been obtained
and, at the date in question, are then in effect) is required under existing
laws as a condition to the execution, delivery or performance of this Agreement
by Assignor.

 

d.     Assignor understands that the Shares are restricted securities and have
not been registered under the Securities Act of 1933, as amended (the Securities
Act ) or any applicable state securities law and is acquiring the Shares as
principal for its own account and not with a view to or for distributing or
reselling such Shares or any part thereof in violation of the Securities Act or
any applicable state securities law, has no present intention of distributing
any of such Securities in violation of the Securities Act or any applicable
state securities law and has no direct or indirect arrangement or understandings
with any other persons to distribute or regarding the distribution of such
Shares (this representation and warranty not limiting such Purchaser s right to
sell the Securities pursuant to the Registration Statement or otherwise in
compliance with applicable federal and state securities laws) in violation of
the Securities Act or any applicable state securities law. Such Purchaser is
acquiring the Securities hereunder in the ordinary course of its business

 

2 

 

 

e.     Assignor, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Shares, and has so evaluated the merits and risks of such investment.

 

f.     Assignor, as of the date hereof, is, and on each date on which it
converts Shares it will be either: (i) an accredited investor as defined in Rule
501(a) under the Securities Act or (ii) a qualified institutional buyer as
defined in Rule 144A(a) under the Securities Act.

 

5.     Representations and Warranties of Assignee. Assignee represents and
warrants to Assignor as of the date hereof and as of the Closing Date that:

 

a.     Assignee has the legal right and requisite power and authority to make
and enter into this Agreement, and to perform its obligations hereunder and to
comply with the provisions hereof. The execution, delivery and performance of
this Agreement by Assignee have been duly authorized by all necessary corporate
action on its part. The execution, delivery and performance of this Agreement by
Assignee does not and will not contravene the charter, bylaws or other
organizational documents of Assignee. This Agreement has been duly executed and
delivered by Assignee and constitutes the valid and binding obligation of
Assignee enforceable against it in accordance with its terms, except as such
enforcement may be limited by applicable bankruptcy, insolvency, moratorium or
other similar laws affecting the rights of creditors generally and except that
the availability of equitable remedies, including specific performance, is
subject to the discretion of the court before which any proceeding therefor may
be brought.

 

b.     The execution, delivery and performance of this Agreement by Assignee and
the compliance by Assignee with the provisions hereof and thereof, do not and
will not (with or without notice or lapse of time, or both) conflict with, or
result in any violation of, or default under, or give rise to any right of
termination, cancellation or acceleration of any obligation under any loan or
credit agreement, note, bond, mortgage, indenture, lease or other agreement,
instrument, permit, concession, franchise, license, judgment, order, decree,
statute, law, ordinance, rule or regulation applicable to Assignee or any of its
properties or assets, other than any such conflicts, violations, defaults, or
other effects which, individually or in the aggregate, do not and will not
prevent, restrict or impede Assignee s performance of its obligations under and
compliance with the provisions of this Agreement and the other transaction
documents executed in connection herewith.

 

c.     No consent, approval, order or authorization of, or registration,
declaration or filing with, any governmental or regulatory authority or any
other person or entity (other than any of the foregoing which have been obtained
and, at the date in question, are then in effect) is required under existing
laws as a condition to the execution, delivery or performance of this Agreement
and the Station Purchase Agreement by Assignee.

 

6.     Further Assurances. Each party to this Agreement agrees to execute,
acknowledge, deliver, file and record, and to cause to be executed,
acknowledged, delivered, filed and recorded, such further certificates,
instruments, and documents and to do, and cause to be done, all such other acts
and things, as may be required by law, or as may, in the reasonable opinion of
the other party hereto, be necessary or advisable to carry out the purposes of
this Agreement.

 

3 

 

 

7.     Binding Effect; Amendments. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective legal
representatives, successors and assigns. No modification, amendment or waiver of
any provision of, or consent or approval required by, this Agreement, nor any
consent to or approval of any departure herefrom, shall be effective unless it
is in writing and signed by the party against whom enforcement of any such
modification, amendment, waiver, consent or approval is sought.

 

8.     Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of ,
without regard to the principles of conflicts of law thereof. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in New York County, New York for the adjudication of any dispute
hereunder or in connection herewith or with any transaction contemplated hereby
or discussed herein, and hereby irrevocably waives, and agrees not to assert in
any suit, action or proceeding, any claim that it is not personally subject to
the jurisdiction of any such court, that such suit, action or proceeding is
improper. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery). Nothing contained herein shall be deemed to limit
in any way any right to serve process in any manner permitted by law. Each party
irrevocably waives, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby. If either party shall
commence an action or proceeding to enforce any provisions of the documents
contemplated herein, then the prevailing party in such action or proceeding
shall be reimbursed by the other party for its attorney s fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

9.     Assignment. Neither this Agreement nor any of the rights, interests or
obligations hereunder shall be assigned by Assignee without the prior written
consent of Assignor, such consent to be in its sole and absolute discretion.
Without the consent of Assignee, Assignor may assign its rights and obligations
under this Agreement to any other party or parties; provided that Assignor shall
not thereby be released of its obligations hereunder.

 

10.   Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

4 

 

 

11.   Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Section prior to 6:30 p.m. (New York City
time) on a Business Day, (ii) the Business Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
telephone number specified in this Agreement later than 6:30 p.m. (New York City
time) on any date and earlier than 11:59 p.m. (New York City time) on such date,
(iii) the Business Day following the date of mailing, if sent by U.S. nationally
recognized overnight courier service, or (iv) upon actual receipt by the party
to whom such notice is required to be given.

 

12.   Entire Agreement. The Agreement contains the entire understanding of the
parties with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral or written, with respect to such matters,
which the parties acknowledge have been merged into such documents, exhibits and
schedules

 

13.   Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing.

 

14.   No Waiver. The waiver by any party of the breach of any of the terms and
conditions of, or any right under, this Agreement shall not be deemed to
constitute the waiver of any other breach of the same or any other term or
condition or of any similar right. No such waiver shall be binding or effective
unless expressed in writing and signed by the party giving such waiver.

 

15.   Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) the same with the same force and effect as if such facsimile signature
page were an original thereof.

 

[Remainder of page intentionally left blank; signature page follows]

 

5 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

 

  ASSIGNOR:         APPLIED CRYTPOGRAPHY, INC.         By: /s/ Chaya Coleena
Hendrick    Name:  Chaya Coleena Hendrick   Title:    President        
ASSIGNEE:         SMARTMETRIC, INC.         By:     Name:  Jay Needleman  
Title:    CFO and Director

 



6